t c memo united_states tax_court paul martin zimmerman petitioner v commissioner of internal revenue respondent docket nos filed date paul martin zimmerman pro_se r craig schneider for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively and - accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for and respectively the issues for decision are whether petitioner is subject_to federal_income_tax on wages social_security payments and ira_distributions and whether part of the underpayments of tax is attributable to negligence or disregard of rules or regulations or to a substantial_understatement of tax background petitioner resided in magna utah when he filed his petitions in these consolidated cases petitioner filed timely federal_income_tax returns for and petitioner attached to his returns the appropriate forms w-2 1099-r and petitioner failed to compute an income_tax_liability on any of the returns but did attach to each of the returns for and a letter of explanation in both letters petitioner states that he needs additional information to determine his federal_income_tax liability the sum of the adjusted gross incomes less penalties on early withdrawal of all income_tax filers the total number of income_tax filers the total amount of taxes to be collected and the names addresses and social_security numbers of ‘unless otherwise indicated subsequent references are to the internal_revenue_code in effect for the years at issue elected and appointed government officials claiming exemptions deductions and credits and the amounts of exemptions deductions and credits claimed so that i can evaluate its constitutionality the return for lists total wages as dollar_figure but bears a notation on both the return and the attached forms w-2 that the wages are non-taxable income from direct labor respondent determined that the amounts reported on the returns are includable in income and subject_to federal_income_tax discussion at trial petitioner presented no facts relevant to the deficiencies and penalties determined by respondent he insisted on making the kinds of inaccurate uninformed and nonsensical arguments usually made by persons who disagree with the federal_income_tax system and refuse to pay income_tax under any circumstances among other arguments petitioner expressed his view that the judicial branch of the united_states government has been bribed and that's why case law shouldn't be looked at because they've gotten to the federal court system as petitioner's arguments lack any rationality seriousness or weight we see no need to refute them with somber reasoning - and copious citation of precedent if we did it might suggest they had some merit 737_f2d_1417 5th cir petitioner did not introduce any evidence to show that he is not liable for the income_tax deficiencies and accuracy-related_penalties under sec_6662 accordingly respondent is sustained on these issues for all years decisions will be entered for respondent
